—Motion for leave to appeal to the Court of Appeals granted, and this court certifies the following questions of law: (1) On the complaint and moving affidavits, had the court at Special Term power to grant the injunction pendente lite against the defendant gas company, and to enjoin it from collecting the rate of one dollar and forty cents per 1,000 cubic feet of gas? (2) Had the Public Service Commission power or jurisdiction to fix a rate for this defendant to charge for gas in excess of the statutory maximum rate after that statutory rate had been duly adjudged tó be confiscatory as to this particular company? (3) After such *906determination that the maximum rate fixed by Laws of 1906, chapter 125, as amended by Laws of 1916, chapter 604,* as to this defendant, was confiscatory, unconstitutional and void, had defendant the power of itself to fix a rate of one dollar and forty cents per 1,000 cubic feet, and to enforce same as against local consumers like the plaintiff? Present — Jenks, P. J., Mills, Rich, Putnam and Kelly, JJ.

 Amd. by Laws of 1917, chap. 666.— [Rep.